OPINION — AG — (1) EMPLOYEES OF THE GRAND RIVER DAM AUTHORITY (NOT OTHERWISE EXCLUDED AS MENTIONED) ARE ELIGIBLE FOR AND, AFTER THE FIRST ENTRY DATE, REQUIRED TO PARTICIPATE IN THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM. (2) EMPLOYEES (AND THE OKLAHOMA REPRESENTATIVE AND HIS LEGAL ADVISOR) OF THE INTERSTATE OIL COMPACT COMMISSION ARE NOT ELIGIBLE TO PARTICIPATE IN THE SYSTEM. (PARTICIPATION OF STATE AGENCIES, LISTED BY TITLE IN THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM) CITE: 73 O.S. 1961 152 [73-152], 69 O.S. 1961 653 [69-653], OPINION NO. 63-413 (BURCK BAILEY) ** SEE: OPINION NO. 71-233 (1971) ** ** SEE: OPINION NO. 71-366 (1971) ** ** SEE: OPINION NO. 68-189 (1968) ** ** SEE: OPINION NO. 68-206 (1968) **